IN THE SUPREME COURT OF IOWA
                                 No. 12–0844

                            Filed October 19, 2012


IOWA SUPREME COURT
ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

PETER SEAN CANNON,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      The Grievance Commission of the Supreme Court of Iowa

recommends     that   attorney    be   publicly   reprimanded.   LICENSE

SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      David L. Brown and Jay D. Grimes of Hansen, McClintock & Riley,

Des Moines, for appellee.
                                           2

ZAGER, Justice.

       The complainant, the Iowa Supreme Court Attorney Disciplinary

Board (Board), alleges the respondent, Peter Sean Cannon, violated Iowa

Rule of Professional Conduct 32:8.4(b). The alleged violation was based

on three separate criminal convictions occurring in 2009 and 2010. The

Grievance Commission of the Supreme Court of Iowa (commission) found

Cannon’s convictions constituted a violation of rule 32:8.4(b) and

recommended we publicly reprimand Cannon. Upon our de novo review,

we find Cannon violated rule 32:8.4(b) and suspend his license to

practice law for thirty days.

       I. Background Facts and Proceedings.

       Cannon was admitted to the Iowa bar in 1983. He practiced at the

law firm of Connolly, O’Malley, Lillis, Hansen & Olson from 1983 until

1998, when he became a sole practitioner. He has practiced as a sole

practitioner in Iowa since 1998.

       The Board filed a three-count complaint against Cannon on June

24, 2011. Count I alleged that on July 13, 2009, Cannon was convicted

of the crime of operating a boat while intoxicated, first offense, in

violation of Iowa Code section 462A.14 (2009). Count II alleged that on

October 8, 2009, Cannon was convicted of possession of cocaine, a

controlled substance, in violation of Iowa Code section 124.401(5).

Finally, Count III alleged that on November 17, 2010, Cannon was

convicted of operating a motor vehicle while intoxicated (OWI), first

offense, in violation of Iowa Code section 321J.2. 1 With regard to these

convictions, the Board invoked issue preclusion under Iowa Court Rule

       1Cannon  had previously been convicted of OWI, first offense, in 2007. The State
agreed to reduce the charge at issue here to another OWI, first offense, in exchange for
a guilty plea.
                                             3

35.7(3). 2      The Board contends these offenses violate Iowa Rule of

Professional Conduct 32:8.4(b).              The commission held a hearing on

December 15, 2011.             On May 11, 2012, the commission issued its

findings of fact and conclusions of law and recommended we publicly

reprimand Cannon for the pattern of criminal conduct demonstrated by

the three convictions.

       II. Standard and Scope of Review.

       We have described our standard of review in attorney disciplinary

proceedings as follows:

       Attorney disciplinary proceedings are reviewed de novo. The
       Board bears the burden of proving misconduct by a
       convincing preponderance of the evidence, which is a lesser
       burden than proof beyond a reasonable doubt but a greater
       burden than is imposed in the usual civil case. If we
       determine the Board has met its burden and proven
       misconduct, “we may impose a greater or lesser sanction
       than the sanction recommended by the commission.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812 N.W.2d 4, 9 (Iowa

2012) (citations omitted); see also Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Templeton, 784 N.W.2d 761, 764 (Iowa 2010). When the Board alleges

that a criminal conviction violates rule 32:8.4(b), the Board bears the

additional burden of showing a sufficient nexus between the criminal
conduct and the respondent’s ability to function as an attorney.                      See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Keele, 795 N.W.2d 507, 515

(Iowa 2011).          The Board must prove the nexus by a convincing

preponderance of the evidence. Id.




       2All   citations to the Iowa Court Rules are to the 2012 version, effective February
20, 2012.
                                       4

      III. Findings of Fact.

      The facts in this case are not in dispute. The Board alleged that

Cannon pled guilty to operating a boat while intoxicated, first offense;

possession of cocaine; and OWI, first offense.           In his answer to the

Board’s    complaint,    Cannon     admitted    each    of   these   convictions.

Moreover, the Board has supplied the court files from each conviction,

which include Cannon’s guilty pleas.            The Board has proven each

conviction by a convincing preponderance of the evidence.

      IV. Ethical Violations.

      The Board alleged that each of Cannon’s convictions constituted a

violation of Iowa Rule of Professional Conduct 32:8.4(b). Rule 32:8.4(b)

states, “It is professional misconduct for a lawyer to . . . commit a

criminal   act    that   reflects   adversely   on     the   lawyer’s   honesty,

trustworthiness, or fitness as a lawyer in other respects.” Iowa R. Prof’l

Conduct 32:8.4(b). “[N]ot all criminal acts reflect on an attorney’s fitness

to practice law.” Weaver, 812 N.W.2d at 12. Rather, we focus on the

“link between the conduct and the actor’s ability to function as a lawyer.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schmidt, 796 N.W.2d 33, 40

(Iowa 2011) (citing 2 Geoffrey C. Hazard, Jr. et al., The Law of Lawyering

§ 65.4, at 65-8 (3d ed. Supp. 2009)). The crux of the question centers on

whether Cannon’s conduct demonstrates he has character defects that

would detract from his ability to be trusted with “important controversies

and confidential information.”      See id. (citation and internal quotation

marks omitted).

      As we noted in Templeton,

      [I]llegal conduct can reflect adversely on fitness to practice
      law. A pattern of repeated offenses, even ones of minor
      significance when considered separately, can indicate
      indifference to legal obligation. The mere commission of a
                                       5
         criminal act does not necessarily reflect adversely on the
         fitness of an attorney to practice law. The nature and
         circumstances of the act are relevant to determine if the
         commission of the criminal act reflects adversely on the
         attorney’s fitness to practice law.

Templeton, 784 N.W.2d at 767 (citations and internal quotation marks

omitted).

         With these considerations in mind, we have adopted the following

test to determine whether a criminal act violates rule 32:8.4(b):

         There must be some rational connection other than the
         criminality of the act between the conduct and the actor’s
         fitness to practice law. Pertinent considerations include the
         lawyer’s mental state; the extent to which the act
         demonstrates disrespect for the law or law enforcement; the
         presence or absence of a victim; the extent of actual or
         potential injury to a victim; and the presence or absence of a
         pattern of criminal conduct.

Id. (citation and internal quotation marks omitted); see also Weaver, 812

N.W.2d at 11.

         The first factor we consider under Templeton is Cannon’s mental

state.    See Templeton, 784 N.W.2d at 767.        Cannon argues that his

criminal acts were a result of depression and alcohol issues. He testified

that these issues originated with a surgery he underwent in December of

2006. According to Cannon, approximately eighty percent of his small

intestine was removed, making his absorption rate for alcohol much

higher than it had been previously. This medical issue also led to bouts

of depression. We note that while Cannon’s substance abuse and mental

state may have contributed to his actions, his depression and alcoholism

do not excuse his mistakes.       Moreover, Cannon presented no medical

evidence as to how his depression affected his mind and decision

making.       See Schmidt, 796 N.W.2d at 41 (holding that attorney’s

depression did not excuse the choices he made, particularly when he did

not present evidence that his mental condition clouded his mind).
                                     6

      We next examine the factor relating to the presence or absence of a

victim.   Many violations of rule 32:8.4(b) involve victims of criminal

conduct. See, e.g., Schmidt, 796 N.W.2d at 41 (attorney’s severe physical

attack on his wife in the presence of his children caused physical and

psychological damage to his wife and psychological trauma to his

children); Templeton, 784 N.W.2d at 770 (attorney’s criminal acts of

invasion of privacy had serious consequences for his victims).      While

Cannon’s crimes did not result in any direct physical or psychological

harm to a person, his OWI incident did result in property damage to the

parking lot of a grocery store, thereby making the store a victim of his

criminal action. We also consider potential injury to persons or property

in determining whether a violation of rule 32:8.4(b) occurred.     As we

stated in Weaver, operating a motor vehicle while intoxicated “create[s]

. . . grave risk of potential injury” to others. See Weaver, 812 N.W.2d at

11. As described below, each of Cannon’s criminal convictions shows a

reckless disregard for the public.

      Cannon’s boating-while-intoxicated conviction arose out of a stop

by a water patrol officer with the Iowa Department of Natural Resources.

The officer observed Cannon accelerating “rather quickly” in the five mile

per hour speed-limit zone at 10:30 p.m. on Friday, July 11, 2008. The

officer noted Cannon had slurred speech, slow reaction times, and

smelled of alcohol. A subsequent breath test revealed Cannon’s blood

alcohol content was .186. By driving a boat at night while intoxicated,

Cannon could have seriously injured other people on the water, himself,

or the passenger on his boat.

      Cannon’s conviction for possession of cocaine also arose out of an

incident involving alcohol.     Responding to a report of a possible

intoxicated driver, police found a vehicle stopped in the middle of a
                                            7

roadway. Cannon was observed walking away from the stopped vehicle.

A woman in the driver’s seat and Cannon both appeared to be

intoxicated. Cannon was arrested for public intoxication, and during a

search conducted incident to that arrest, an officer found a baggy

containing about one gram of cocaine in his suit coat pocket. Cannon

denies he ever used cocaine, and the police officer reported that the

woman he was with appeared to have cocaine on her upper lip. Though

Cannon had not been driving during that incident, he knew his

companion had been drinking, and he had reason to believe she was also

using cocaine. The incident took place in a residential neighborhood in

the early morning hours and could have resulted in serious or even fatal

injury to other drivers or pedestrians.

      Finally, Cannon was arrested for OWI after his car struck a barrier

in a grocery store parking lot. When a police officer approached the car,

Cannon and a female acquaintance were standing near it.                         Cannon

appeared to be under the influence of alcohol.                     When questioned,

Cannon denied he had been driving the car, even though he was holding

the keys to the car. Cannon would not say who had been driving. He

refused a breath test and was placed under arrest. Cannon later entered

an Alford plea to OWI, first offense. 3 Driving while intoxicated through a


      3We   have recently described an Alford plea as follows:
              An Alford plea is a guilty plea entered pursuant to North Carolina
      v. Alford, 400 U.S. 25, 38, 91 S. Ct. 160, 168, 27 L. Ed. 2d 162, 171–72
      (1970). “An Alford plea is a variation of a guilty plea. In effect, the pleas
      are the same as the defendant is agreeing to the imposition of a criminal
      sentence for the crime charged.”         The plea only differs from the
      traditional guilty plea “in that when a defendant enters an Alford plea, he
      or she does not admit participation in the acts constituting the crime.”
Emp’rs Mut. Cas. Co. v. Van Haaften, 815 N.W.2d 17, 20 n.1 (Iowa 2012) (citations
omitted).
                                      8

grocery store parking lot could have caused serious injuries to

pedestrians, other drivers, or passengers in other vehicles. Based upon

the incidents described above, there was significant potential for injury to

a multitude of people and damage to property.

      Another factor we consider in determining whether an attorney has

violated rule 32:8.4(b) is the presence of a pattern of criminal conduct.

Weaver, 812 N.W.2d at 10–11 (citing Templeton, 784 N.W.2d at 767).

Patterns   of   criminal    conduct   have   sometimes   involved   repeated

convictions for the same crime.       E.g., id. at 11 (finding a pattern of

criminal conduct existed when the attorney had been convicted of three

OWIs); Templeton, 784 N.W.2d at 767–68 (finding a pattern of criminal

conduct was shown by an attorney convicted of six counts of invasion of

privacy). Here, even though Cannon has a variety of convictions, they all

involve substance abuse and the possession of illegal substances.

      Cannon was also convicted of OWI, first offense, in September

2007, for which he received a private admonition. Even though the 2007

OWI conviction is not at issue in this proceeding, a prior conviction is

relevant to determining whether an attorney has displayed a pattern of

criminal conduct. See Weaver, 812 N.W.2d at 11 (taking into account

the attorney’s prior OWI convictions and determining there was a pattern

of criminal conduct).      Based on these criminal convictions spanning a

relatively short period of time, a clear pattern of criminal conduct is

demonstrated.

      Identifying this pattern of criminal conduct is also important to the

analysis of the final Templeton factor—whether Cannon demonstrated a

disrespect for the law and law enforcement.       We have previously held

that repeated “convictions for the same offense . . . indicate a pattern of

criminal conduct and demonstrate a disregard for laws.”        Id.; see also
                                     9

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Axt, 791 N.W.2d 98, 101–02

(Iowa 2010) (noting attorney’s second conviction for domestic abuse and

repeated violations of a court order banning contact with the victim

demonstrated disrespect for the law); cf. Keele, 795 N.W.2d at 514

(holding that an isolated incident did not indicate disrespect for the law).

Cannon’s repeated convictions for substance abuse-related offenses

demonstrate disrespect for the law and law enforcement.        In addition,

police reports in two of Cannon’s convictions indicate that he refused to

cooperate with the officers during their initial investigations, further

suggesting disrespect for law enforcement. See Schmidt, 796 N.W.2d at

41 (finding disrespect for law enforcement when an attorney prevented

his victim from calling 911, lied to a neighbor in order to prevent the

neighbor from calling 911, then broke the steel cage in the police car in

order to use the police officer’s cell phone without permission).

      One factor weighs against finding a violation of rule 32:8.4(b).

There was no actual physical or economic harm to clients as a result of

Cannon’s crimes.    However, the factors weighing in favor of finding a

violation outweigh this factor: his substance abuse and mental health

issues; his repeated convictions for the same type of criminal conduct;

his repeated disrespect for our laws and law enforcement; and finally, the

very real risk that his repeated, irresponsible conduct could have caused

significant harm to people and property. All these factors weigh in favor

of finding a violation. After reviewing the Templeton factors, we conclude

the Board proved by a convincing preponderance of the evidence that a

sufficient nexus exists between Cannon’s criminal acts and his fitness to

practice law. See Templeton, 784 N.W.2d at 767. Accordingly, we find

that Cannon has violated rule 32:8.4(b).      We must now determine an

appropriate sanction.
                                    10

      V. Sanctions.

      There is no standard sanction warranted by any particular type of

misconduct.   Weaver, 812 N.W.2d at 13.       Though prior cases can be

instructive, the sanction warranted in a particular case must be based

on the circumstances of that case. Id.

      In determining the appropriate discipline, we consider the
      nature of the alleged violations, the need for deterrence,
      protection of the public, maintenance of the reputation of the
      bar as a whole, and the respondent’s fitness to continue in
      the practice of law, as well as any aggravating and mitigating
      circumstances. The form and extent of the sanctions must
      be tailored to the specific facts and circumstances of each
      individual case. Significant distinguishing factors in the
      imposition of punishment center on the existence of multiple
      instances of neglect, past disciplinary problems, and other
      companion violations.

Id. (citation and internal quotation marks omitted).

      “With regard to convictions [for] criminal offenses, an attorney’s

license to practice law may be revoked or suspended depending on the

severity of the offense and any aggravating or mitigating factors.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Carpenter, 781 N.W.2d 263, 270

(Iowa 2010). We have previously found that an attorney’s conviction for

second-offense drunk driving reflected adversely on the attorney’s fitness
to practice law. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 750
N.W.2d 71, 79 (Iowa 2008). As in Weaver, Cannon has been convicted of

two OWI offenses, one involving boating and one involving an automobile.

This conduct involves his character and reflects on his fitness to practice

law. It also lessens public confidence in the legal profession. We found

in Weaver that an attorney’s violation of the criminal laws involving

drunk driving was sufficient, standing alone, to warrant a short

suspension. Id. at 91.
                                   11

      We have also had the opportunity to review an attorney’s fitness to

practice law as a result of drug-related criminal convictions. We have

held that under our code of professional responsibility, attorneys have

special responsibilities to refrain from drug possession and possession of

drug paraphernalia. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Sloan, 692 N.W.2d 831, 832–33 (Iowa 2005). In Sloan, a three-month

suspension was an appropriate sanction for an attorney’s conduct which

resulted in convictions for serious misdemeanor possession of crack

cocaine and simple misdemeanor possession of drug paraphernalia. Id.;

see also Comm. on Prof’l Ethics & Conduct v. Shuminsky, 359 N.W.2d
442, 445–46 (Iowa 1984) (two misdemeanor convictions for drug

possession resulted in a suspension of not less than three months).

After concluding that such conduct reflected on an attorney’s fitness to

practice law, we also concluded that a suspension was necessary to deter

others from similar conduct and assure the public that courts will

uphold the ethics of the legal profession.    Sloan, 692 N.W.2d at 833;

Shuminsky, 359 N.W.2d at 445.           Here, Cannon has likewise been

convicted of possession of cocaine which, along with his other

convictions, would warrant a suspension of his license to practice law.

      We next turn to any aggravating or mitigating circumstances in

determining an appropriate sanction. In considering sanctions, mental

and physical conditions may be mitigating factors.     “The full extent of

mitigation depends on the relationship between the unethical conduct

and the mental and physical illnesses.”         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kress, 747 N.W.2d 530, 541 (Iowa 2008). “Depression

and alcoholism can be mitigating factors if they contributed to an

attorney’s misconduct.” Weaver, 812 N.W.2d at 13. However, we have

also noted that alcoholism and depression do not constitute “ ‘legal
                                       12

justification, excuse, or defense’ ” for an attorney’s misconduct. Id. at 11

(quoting Schmidt, 796 N.W.2d at 41).

      Cannon claims that his physical and mental conditions, including

alcoholism and depression, were factors in his criminal conduct.

According to Cannon, he became depressed and started drinking more

after major abdominal surgery in 2006. His problematic use of alcohol

continued unabated for a number of years, ultimately resulting in his

arrests and subsequent criminal convictions.       The record, however, is

devoid of any evidence beyond Cannon’s own testimony to support his

claim that his medical problems were the reason for his alcohol abuse.

      Regardless of the cause of his alcoholism and depression, both

were undoubtedly factors in Cannon’s criminal conduct. In Weaver, we

considered Weaver’s untreated depression and alcoholism as aggravating

factors.   Id. at 13–14.     Weaver had at least a ten-year history of

alcoholism and depression that reflected adversely on his ability to

practice law.     Id. at 7–8.       Additionally, Weaver had a history of

noncompliance with treatment.         Id. at 14 (quoting a letter from an

intensive drug court officer with the Seventh Judicial District that stated,

among other things, that Weaver was “intent on doing things his own

way”); see also Weaver, 750 N.W.2d at 76–77 (detailing Weaver’s

resistance to an OWI sentence which included treatment at an alcohol

treatment correctional facility).

      In contrast, Cannon has sought and complied with treatment.

Through addiction counseling spanning the course of two years, he has

been able to recognize the genesis of his problem and has received

treatment for both substance abuse and depression.        He has received

additional assistance from Alcoholics Anonymous, a lawyer’s assistance

program, and a holistic Catholic-based substance abuse program called
                                     13

St. Gregory’s Retreat. He has further committed to continuing treatment

and staying sober.

      Cannon has provided evidence of compliance with treatment for

both his alcoholism and depression, and he has apparently been

abstinent from alcohol since November 2009.          His depression and

alcoholism have not led to further violations of our criminal code or other

ethical complaints.     Cannon has now accepted responsibility for his

actions and taken steps to remedy his behavior. We consider accepting

responsibility and demonstrating remorse to be mitigating factors.

Templeton, 784 N.W.2d at 770–71.       Cannon also fully cooperated with

the Board in its investigation of these disciplinary proceedings, which we

also deem to be a mitigating factor. Axt, 791 N.W.2d at 103.

      However, there are also significant aggravating factors which we

must consider in fashioning an appropriate sanction. Cannon has been

the subject of several prior disciplinary actions, including three public

reprimands and a private admonishment between 1998 and 2010.             In

1998, he received a public reprimand for, among other things, violating

the terms of a court order and attempting to interfere with the

disciplinary process.        In 2002, Cannon received a second public

reprimand for violating our advertising rules, for neglecting a client

matter, and for failing to respond to the Board’s inquiries.     In 2008,

Cannon received a private admonishment for his September 2007 OWI

conviction, first offense.

      Finally, on October 15, 2010, we issued another public reprimand

to Cannon, this time for a violation of Iowa Rule of Professional Conduct

32:8.4(c). We found Cannon had engaged in misrepresentation when he

submitted a plagiarized brief to a bankruptcy court. See Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Cannon, 789 N.W.2d 756, 759 (Iowa 2010).
                                       14

      We do not discipline an attorney twice for the same conduct, so

Cannon’s previous violations of our ethical rules will not result in

cumulative sanctions for those violations. See Keele, 795 N.W.2d at 512–

13.   Nevertheless, we do consider previous disciplinary action as an

aggravating factor in determining sanctions.           Axt, 791 N.W.2d at 103.

Further, we have determined that while private admonishments are not

discipline, they do put an attorney on notice of ethical requirements.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96,

110 (Iowa 2012).        As such, a private admonishment is also an

aggravating factor. Id.

      Additionally, we have found that a pattern of repeated offenses

warranted increased sanctions. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Johnson, 792 N.W.2d 674, 683 (Iowa 2010) (finding that an attorney’s

established pattern of neglecting client matters, among other ethical

infractions, warranted severe sanctions); see also Templeton, 784 N.W.2d

at 771 (attorney received a three-month suspension after being convicted

of six counts of invasion of privacy). Cannon’s four criminal convictions

in a relatively short period of time establishes a clear pattern of repeated

offenses warranting an increased sanction.

      We also consider experience to be an aggravating factor.                 Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 381 (Iowa

2005). Cannon has practiced law in Iowa since 1983. As an experienced

attorney, he “should have known better.” See id.

      The commission recommended that we publicly reprimand Cannon

for his ethical violation.     We respectfully disagree.        The nature of the

criminal   acts,   involving   operating    vehicles    while    intoxicated   and

possession of drugs, are serious violations of our laws.             Additionally,

these are not isolated instances of criminal conduct. Rather, there was a
                                    15

pattern of criminal conduct by Cannon involving alcohol and drugs. His

interactions with law enforcement also show a disrespect for our laws

and law enforcement. Such conduct undermines the reputation of the

bar as a whole and reflects negatively on Cannon’s fitness to practice

law. Considering all of the aggravating and mitigating factors, Cannon’s

violation of our ethical rule warrants more than a public reprimand. We

conclude that the appropriate sanction in this case is a suspension of

Cannon’s license to practice law for thirty days.

      VI. Disposition.

      For the above reasons, we suspend the license of Peter Sean

Cannon to practice law in this state for thirty days.     The suspension

applies to all facets of the practice of law. Iowa Ct. R. 35.13(3). Cannon

must comply with the notification requirements of rule 35.23, and costs

are taxed against him pursuant to rule 35.27(1).        Unless the Board

objects, Cannon’s license will be automatically reinstated on the day

after the thirty-day suspension period expires if all costs have been paid.

Iowa Ct. R. 35.13(2).

      LICENSE SUSPENDED.